Case: 16-41085      Document: 00513956138         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-41085
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE MAURICIO VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-323-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jorge Mauricio
Vasquez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Vasquez has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Vasquez’s response. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-41085      Document: 00513956138         Page: 2    Date Filed: 04/18/2017


                                      No. 16-41085

presents no nonfrivolous issue for appellate review. 1 Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       1 The district court did not err by declining to apply a sentencing guidelines range
provided by a guidelines amendment that would go into effect more than three months after
Vasquez’s sentencing. See 18 U.S.C. § 3553(a)(4)(A) (requiring district courts to consider,
except in remanded cases, the sentencing range provided by the guidelines “in effect on the
date the defendant is sentenced”); see also United States v. Caro-Alarcon, 420 F. App’x 397,
397-98 (5th Cir. 2011).


                                             2